Citation Nr: 0824346	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for irritable 
bowel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1977 to October 1980 and from March 1982 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge and a transcript of the 
hearing is in the claims folder.

In August 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDING OF FACT

Irritable bowel syndrome is manifested by no more than mild 
disturbances of bowel function with occasional episodes of 
abdominal distress. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for irritable 
bowel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in May 2004, on the underlying claim 
of service connection for irritable bowel syndrome.  Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained relevant VA 
records and afforded the veteran VA examinations.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

On VA examination in July 2004, the veteran complained of 
constipation. Evaluation revealed that the veteran weighed 
191 pounds and he was described as well developed and well 
nourished.  The abdomen was normal and non-tender.  
A previous colonoscopy was entirely negative.  The diagnosis 
was irritable bowel syndrome manifested by intermittent 
constipation and diarrhea.  

On VA examination in November 2007, the veteran complained of 
constipation and occasional abdominal discomfort.  It was 
also noted that the only occupational problem associated with 
the disability was an occasional urgent need to go to the 
bathroom which is usually available.  Evaluation revealed the 
veteran's weight to be stable over the previous year.  There 
was no abdominal tenderness or distension. The diagnosis was 
episodic constipation.  

Rating Principles

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Irritable bowel syndrome is currently rated noncompensable 
under Diagnostic Code 7319.  The criteria for a compensable 
rating, 10 percent, are moderate symptoms of irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  

The veteran has had two VA examinations and the veteran's 
symptomatology has been consistently manifested by 
constipation and occasional abdominal distress, but frequent 
episodes of bowel disturbance with abdominal distress have 
not been established as the pertinent findings were either 
intermittent constipation and diarrhea or episodic 
constipation.  Also the symptoms have been no more than mild 
based on the effect on employment and daily life. 

From the effective date of service connection in 2004 to 
present, there have been no clinical findings to show that 
irritable bowel syndrome meets the criteria for a compensable 
rating under Diagnostic Code 7319. 


ORDER

An initial compensable rating for irritable bowel syndrome is 
denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


